Exhibit 10.13

Duraswitch Industries, Inc.

2005 Stock Award Plan

          1.          Purpose.  The purpose of this 2005 Stock Award Plan (the
“Plan”) is to assist Duraswitch Industries, Inc., a Nevada corporation (the
“Company”) and its Related Entities in attracting, motivating, retaining, and
rewarding high-quality Employees, officers, Directors, and Consultants by
enabling such persons to acquire or increase a proprietary interest in the
Company in order to strengthen the mutuality of interests between such persons
and the Company’s stockholders, and providing such persons with annual and
long-term performance incentives to expend their maximum efforts in the creation
of stockholder value.  The Plan is intended to qualify certain compensation
awarded under the Plan for tax deductibility under Section 162(m) of the Code
(as hereafter defined) to the extent deemed appropriate by the Committee (or any
successor committee) of the Board.

          2.          Definitions.  For purposes of the Plan, the following
terms shall be defined as set forth below, in addition to such terms defined in
Section 1 hereof.

                       (a)          “Applicable Laws” means the requirements
relating to the administration of equity compensation plans under U.S. state
corporate laws, U.S. federal and state securities laws, the Code, the rules and
regulations of any stock exchange upon which the Common Stock is listed, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.

                       (b)          “Award” means any award granted pursuant to
the terms of this Plan including, an Option, Stock Appreciation Right,
Restricted Stock, Stock Units, Stock granted as a bonus or in lieu of another
award, Dividend Equivalent, Other Stock-Based Award, or Performance Award,
together with any other right or interest, granted to a Participant under the
Plan.

                       (c)          “Beneficiary” means the person, persons,
trust, or trusts which have been designated by a Participant in his or her most
recent written beneficiary designation filed with the Committee to receive the
benefits specified under the Plan upon such Participant’s death or to which
Awards or other rights are transferred if and to the extent permitted under
Section 10(b) hereof.  If, upon a Participant’s death, there is no designated
Beneficiary or surviving designated Beneficiary, then the term Beneficiary means
the person, persons, trust, or trusts entitled by will or the laws of descent
and distribution to receive such benefits.

                       (d)          “Beneficial Owner,” “Beneficially Owning,”
and “Beneficial Ownership” shall have the meanings ascribed to such terms in
Rule 13d-3 under the Exchange Act and any successor to such Rule.

                       (e)          “Board” means the Company’s Board of
Directors.

--------------------------------------------------------------------------------




                       (f)          “Cause” shall, with respect to any
Participant, have the equivalent meaning (or the same meaning as “cause” or “for
cause”) set forth in any employment agreement between the Participant and the
Company or a Related Entity or, in the absence of any such agreement, such term
shall mean (i) the failure by the Participant to perform his or her duties as
assigned by the Company (or a Related Entity) in a reasonable manner, (ii) any
violation or breach by the Participant of his or her employment agreement with
the Company (or a Related Entity), if any, (iii) any violation or breach by the
Participant of his or her confidential information and invention assignment
agreement with the Company (or a Related Entity), if any, (iv) any material
violation or breach by the Participant of the Company’s or a Related Entity’s
policy for employee conduct, if any, (v) any material act by the Participant of
dishonesty or bad faith with respect to the Company (or a Related Entity), or
(vi) the commission by the Participant of any act, misdemeanor, or crime
reflecting unfavorably upon the Participant or the Company as determined by the
Board.  The good faith determination by the Committee of whether the
Participant’s Continuous Service was terminated by the Company for “Cause” shall
be final and binding for all purposes hereunder.

                       (g)          “Change in Control” means and shall be
deemed to have occurred on the earliest of the following dates:

                                        (i)          the date on which any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
obtains “beneficial ownership” (as defined in Rule 13d-3 of the Exchange Act) or
a pecuniary interest in more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities (“Voting Stock”);

                                        (ii)        the consummation of a
merger, consolidation, reorganization, or similar transaction other than a
transaction: (1) (a) in which substantially all of the holders of Company’s
Voting Stock hold or receive directly or indirectly eighty percent (80%) or more
of the voting stock of the resulting entity or a parent company thereof, in
substantially the same proportions as their ownership of the Company immediately
prior to the transaction; or (2) in which the holders of Company’s capital stock
immediately before such transaction will, immediately after such transaction,
hold as a group on a fully diluted basis the ability to elect at least a
majority of the directors of the surviving corporation (or a parent company);

                                        (iii)       there is consummated a sale,
lease, exclusive license, or other disposition of all or substantially all of
the consolidated assets of the Company and its Subsidiaries, other than a sale,
lease, license, or other disposition of all or substantially all of the
consolidated assets of the Company and its Subsidiaries to an entity, more than
eighty percent (80%) of the combined voting power of the voting securities of
which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale,
lease, license, or other disposition; or

                                        (iv)       individuals who, on the date
this Plan is adopted by the Board, are Directors (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Directors; provided,
however, that if the appointment or election (or nomination for election) of any
new Director was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board.

--------------------------------------------------------------------------------




          For purposes of determining whether a Change in Control has occurred,
a transaction includes all transactions in a series of related transactions, and
terms used in this definition but not defined are used as defined in the Plan. 
The term Change in Control shall not include a sale of assets, merger, or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

          Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company and the Participant shall supersede the foregoing
definition with respect to Awards subject to such agreement (it being
understood, however, that if no definition of Change in Control or any analogous
term is set forth in such an individual written agreement, the foregoing
definition shall apply).

                       (h)          “Code” means the Internal Revenue Code of
1986, as amended from time to time, including regulations thereunder and
successor provisions and regulations thereto.

                       (i)          “Committee” means a committee designated by
the Board to administer the Plan with respect to at least a group of Employees,
Directors, or Consultants.

                       (j)          “Consultant” means any person (other than an
Employee or a Director, solely with respect to rendering services in such
person’s capacity as a director) who is engaged by the Company or any Related
Entity to render consulting or advisory services to the Company or such Related
Entity.

                       (k)          “Continuous Service” means uninterrupted
provision of services to the Company as an Employee, a Director, or a
Consultant.  Continuous Service shall not be considered to be interrupted in the
case of (i) any approved leave of absence, (ii) transfers among the Company, any
Related Entities, or any successor entities, as either an Employee, a Director,
or a Consultant, or (iii) any change in status as long as the individual remains
in the service of the Company or a Related Entity as either an Employee, a
Director, or a Consultant (except as otherwise provided in the Option
Agreement).  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

                       (l)          “Corporate Transaction” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events:

                                       (i)          a sale, lease, exclusive
license, or other disposition of all or substantially all, as determined by the
Board in its discretion, of the consolidated assets of the Company and its
Subsidiaries;

                                       (ii)         a sale or other disposition
of more than twenty percent (20%) of the outstanding securities of the Company;
or

                                       (iii)        a merger, consolidation,
reorganization, or similar transaction, whether or not the Company is the
surviving corporation.

                       (m)          “Covered Employee” means an Eligible Person
who is a Covered Employee as specified in Section 7(d) of the Plan.

--------------------------------------------------------------------------------




                       (n)          “Director” means a member of the Board or
the board of directors of any Related Entity.

                       (o)          “Disability” means a permanent and total
disability (within the meaning of Section 22(e) of the Code), as determined by a
medical doctor satisfactory to the Committee.

                       (p)          “Dividend Equivalent” means a right, granted
to a Participant under Section 6(g) hereof, to receive cash, Stock, other
Awards, or other property equal in value to dividends paid with respect to a
specified number of Shares, or other periodic payments.

                       (q)          “Effective Date” means the effective date of
this Plan, which shall be the date this Plan is adopted by the Board, subject to
the approval of the stockholders of the Company.

                       (r)          “Eligible Person” means all Employees
(including officers), Directors, and Consultants of the Company or of any
Related Entity.  The foregoing notwithstanding, only employees of the Company,
the Parent, or any Subsidiary shall be Eligible Persons for purposes of
receiving any Incentive Stock Options.  An Employee on leave of absence may be
considered as still in the employ of the Company or a Related Entity for
purposes of eligibility for participation in the Plan.

                       (s)          “Employee” means any person, including an
officer or Director, who is an employee of the Company or any Related Entity. 
The Payment of a director’s fee by the Company or a Related Entity shall not be
sufficient to constitute “employment” by the Company.

                       (t)          “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time, including rules thereunder and
successor provisions and rules thereto.

                       (u)          “Executive Officer” means an executive
officer of the Company as defined under the Exchange Act.

                       (v)          “Fair Market Value” means the fair market
value of Stock, Awards, or other property as determined by the Plan
Administrator, or under procedures established by the Plan Administrator. 
Unless otherwise determined by the Plan Administrator, the Fair Market Value of
Stock as of any given date, after which the Stock is publicly traded on a stock
exchange or market, shall be the closing sale price per share reported on a
consolidated basis for stock listed on the principal stock exchange or market on
which Stock is traded on the date as of which such value is being determined or,
if there is no sale on that date, then on the last previous day on which a sale
was reported.

                       (w)          “Good Reason” shall, with respect to any
Participant, have the equivalent meaning (or the same meaning as “good reason”
or “for good reason”) set forth in any employment agreement between the
Participant and the Company or a Related Entity or, in the absence of any such
agreement, such term shall mean (i) the assignment to the Participant of any
duties inconsistent in any respect with the Participant’s position (including
status, offices, titles, and reporting requirements), authority, duties, or
responsibilities as assigned by the Company (or a Related Entity), or any other
action by the Company (or a Related Entity) which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial, and inadvertent action not taken in bad faith and
which is remedied by the Company (or a Related Entity) promptly after receipt of
notice thereof given by the Participant; (ii) any failure by the Company (or a
Related Entity) to comply with its obligations to the Participant as agreed
upon, other than an isolated, insubstantial, and inadvertent failure not
occurring in bad faith and which is remedied by the Company (or a Related
Entity) promptly after receipt of notice thereof given by the Participant;
(iii) the Company’s (or Related Entity’s) requiring the Participant to be based
at any office or location more than fifty miles from the location of employment
as of the date of Award, except for travel reasonably required in the
performance of the Participant’s responsibilities; (iv) any purported
termination by the Company (or a Related Entity) of the Participant’s Continuous
Service otherwise than for Cause as defined in Section 2(f), or by reason of the
Participant’s Disability as defined in Section 2(o), prior to the Expiration
Date; or (v) any reduction in the Participant’s base salary.

--------------------------------------------------------------------------------




                       (x)          “Incentive Stock Option” means any Option
intended to be designated as an incentive stock option within the meaning of
Section 422 of the Code or any successor provision thereto.

                       (y)          “Non-Employee Director” means a Director of
the Company who is not an Employee.

                       (z)          “Option” means a right granted to a
Participant under Section 6(b) hereof, to purchase Stock or other Awards at a
specified price during specified time periods.

                       (aa)         “Other Stock-Based Awards” means Awards
granted to a Participant pursuant to Section 6(h) hereof.

                       (bb)         “Parent” means any corporation (other than
the Company), whether now or hereafter existing, in an unbroken chain of
corporations ending with the Company, if each of the corporations in the chain
(other than the Company) owns stock possessing 50 percent or more of the
combined voting power of all classes of stock in one of the other corporations
in the chain.

                       (cc)         “Participant” means a person who has been
granted an Award under the Plan which remains outstanding, including a person
who is no longer an Eligible Person.

                       (dd)         “Performance Award” means a right, granted
to an Eligible Person under Section 7 hereof, to receive Awards based upon
performance criteria specified by the Plan Administrator.

                       (ee)         “Person” has the meaning ascribed to such
term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, and shall include a “group” as defined in Section 12(d) thereof.

                       (ff)          “Plan Administrator” means the Board or any
Committee delegated by the Board to administer the Plan.

                       (gg)        “Related Entity” means any Parent,
Subsidiary, and any business, corporation, partnership, limited liability
company, or other entity in which the Company, a Parent, or a Subsidiary,
directly or indirectly, holds a substantial ownership interest.

                       (hh)       “Restricted Stock” means Stock granted to a
Participant under Section 6(d) hereof, that is subject to certain restrictions
and to a risk of forfeiture.

                       (ii)         “Rule 16b-3” and “Rule 16a-1(c)(3)” means
Rule 16b-3 and Rule 16a-1(c)(3), as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

                       (jj)         “Shares” means the shares of the Company’s
Common Stock, and the shares of such other securities as may be substituted (or
resubstituted) for Stock pursuant to Section 10(c) hereof.

                       (kk)        “Stock” means the Company’s Common Stock, and
such other securities as may be substituted (or resubstituted) for the Company’s
Common Stock pursuant to Section 10(c) hereof.

                       (ll)         “Stock Appreciation Right” means a right
granted to a Participant pursuant to Section 6(c) hereof.

--------------------------------------------------------------------------------




                       (mm)     “Stock Unit” means a right, granted to a
Participant pursuant to Section 6(e) hereof, to receive Shares, cash or a
combination thereof at the end of a specified period of time.

                       (nn)       “Subsidiary” means any corporation (other than
the Company), whether now or hereafter existing, in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing 50 percent or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

          3.          Administration.

                       (a)          Administration by Board.  The Board shall
administer the Plan unless and until the Board delegates administration to a
Committee, as provided in Section 3(c).

                       (b)          Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

                                        (i)          To determine from time to
time which of the persons eligible under the Plan shall be granted Awards; when
and how each Award shall be granted; what type or combination of types of Award
shall be granted; the provisions of each Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive Shares pursuant to an Award; and the number of Shares with respect to
which an Award shall be granted to each such person.

                                        (ii)        To construe and interpret
the Plan and Awards granted under it, and to establish, amend, and revoke rules
and regulations for its administration.  The Board, in the exercise of this
power, may correct any defect, omission, or inconsistency in the Plan or in any
Stock Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.

                                        (iii)       To amend the Plan or an
Award as provided in Section 10(e).

                                        (iv)        To terminate or suspend the
Plan as provided in Section 10(e).

                                        (v)         To effect, at any time and
from time to time, with the consent of any adversely affected Participant, (1)
the reduction of the exercise price of any outstanding Award under the Plan, if
any, (2) the cancellation of any outstanding Award and the grant in substitution
therefor of (A) a new Award under the Plan or another equity plan of the Company
covering the same or a different number of Shares, (B) cash and/or (C) other
valuable consideration (as determined by the Board, in its sole discretion), or
(3) any other action that is treated as a repricing under generally accepted
accounting principles.

--------------------------------------------------------------------------------




                                        (vi)        Generally, to exercise such
powers and to perform such acts as the Board deems necessary or expedient to
promote the best interests of the Company and that are not in conflict with the
provisions of the Plan.

                       (c)          Delegation to Committee.

                                        (i)          General.     The Board may
delegate administration of the Plan to a Committee or Committees of two (2) or
more members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated.  If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.

                                        (ii)         Section 162(m) and
Rule 16b-3 Compliance.     In the discretion of the Board, the Committee may
consist solely of two or more “Outside Directors”, in accordance with
Section 162(m) of the Code, and/or solely of two or more “Non-Employee
Directors”, in accordance with Rule 16b-3.  In addition, the Board or the
Committee may delegate to a committee of two or more members of the Board the
authority to grant Awards to eligible persons who are either (a) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Award, (b) not persons with respect to
whom the Company wishes to comply with Section 162(m) of the Code, or (c) not
then subject to Section 16 of the Exchange Act.

                       (d)          Effect of Board’s Decision. All
determinations, interpretations, and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding,
and conclusive on all persons.

                       (e)          Arbitration.  Any dispute or claim
concerning any Award granted (or not granted) pursuant to the Plan or any
disputes or claims relating to or arising out of the Plan shall be fully,
finally, and exclusively resolved by binding and confidential arbitration
conducted pursuant to the rules of Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) in Phoenix, Arizona.  The Company shall pay all arbitration fees. 
In addition to any other relief, the arbitrator may award to the prevailing
party recovery of its attorneys’ fees and costs.  By accepting an Award, the
Participant and the Company waive their respective rights to have any such
disputes or claims tried by a judge or jury.

                       (f)          Limitation of Liability.  The Committee and
the Board, and each member thereof, shall be entitled to, in good faith, rely or
act upon any report or other information furnished to him or her by any officer
or Employee, the Company’s independent auditors, Consultants or any other agents
assisting in the administration of the Plan.  Members of the Committee and the
Board, and any officer or Employee acting at the direction or on behalf of the
Plan Administrator, shall not be personally liable for any action or
determination taken or made in good faith with respect to the Plan, and shall,
to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any such action or determination.

--------------------------------------------------------------------------------




          4.          Stock Subject to Plan.

                       (a)          Limitation on Overall Number of Shares
Subject to Awards.  Subject to adjustment as provided in Section 10(c) hereof,
the total number of Shares reserved and available for delivery in connection
with Awards under the Plan shall be 500,000 Shares.  Any Shares delivered under
the Plan may consist, in whole or in part, of authorized and unissued shares or
treasury shares.

                       (b)          Availability of Shares Not Delivered under
Awards.

                                      (i)          If any Shares subject to an
Award are forfeited, expire, or otherwise terminate without issuance of such
Shares, or any Award is settled for cash or otherwise does not result in the
issuance of all or a portion of the Shares subject to such Award, the Shares
shall, to the extent of such forfeiture, expiration, termination, cash
settlement, or non-issuance, again be available for Awards under the Plan,
subject to Section 4(b)(iv) below.

                                      (ii)         If any Shares issued pursuant
to an Award are forfeited back to or repurchased by the Company, including, but
not limited to, any repurchase or forfeiture caused by the failure to meet a
contingency or condition required for the vesting of such shares, then the
Shares not acquired under such Award shall revert to and again become available
for issuance under the Plan, subject to Section 4(b)(iv) below.

                                      (iii)        In the event that any Option
or other Award granted hereunder is exercised through the tendering of Shares
(either actually or by attestation) or by the withholding of Shares by the
Company, or withholding tax liabilities arising from such Option or other Award
are satisfied by the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, then only the number of Shares
issued net of the Shares tendered or withheld shall be counted for purposes of
determining the maximum number of Shares available for grant under the Plan,
subject to Section 4(b)(iv) below.

                                      (iv)        Notwithstanding anything in
this Section 4(b) to the contrary and solely for purposes of determining whether
Shares are available for the grant of Incentive Stock Options, the maximum
aggregate number of shares that may be granted under this Plan shall be
determined without regard to any Shares restored pursuant to this Section 4(b)
that, if taken into account, would cause the Plan, for purposes of the grant of
Incentive Stock Options, to fail the requirement under Code Section 422 that the
Plan designate a maximum aggregate number of shares that may be issued.

                       (c)          Application of Limitations.  The limitation
contained in this Section 4 shall apply not only to Awards that are settled by
the delivery of Shares but also to Awards relating to Shares but settled only in
cash (such as cash-only Stock Appreciation Rights).  The Plan Administrator may
adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting (as, for example, in the case of tandem or substitute awards)
and make adjustments if the number of Shares actually delivered differs from the
number of shares previously counted in connection with an Award.

--------------------------------------------------------------------------------




          5.          Eligibility; Per-Person Award Limitations.  Awards may be
granted under the Plan only to Eligible Persons.  In each fiscal year during any
part of which the Plan is in effect, an Eligible Person may not be granted an
Award under which more than 250,000 Shares could be received by the Participant,
subject to adjustment as provided in Section 10(c).  In addition, the maximum
amount that may be earned as a Performance Award (payable in cash) or other
Award (payable or settled in cash) for a performance period by any one
Participant shall be $1,000,000.

          6.          Terms of Awards.

                       (a)          General.  Awards may be granted on the terms
and conditions set forth in this Section 6.  In addition, the Plan Administrator
may impose on any Award or the exercise thereof, at the date of grant or
thereafter (subject to Section 10(e)), such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Plan Administrator shall
determine, including terms requiring forfeiture of Awards in the event of
termination of Continuous Service by the Participant and terms permitting a
Participant to make elections relating to his or her Award.  The Plan
Administrator shall retain full power and discretion to accelerate, waive, or
modify, at any time, any term or condition of an Award that is not mandatory
under the Plan.

                       (b)          Options.  The Plan Administrator is
authorized to grant Options to Participants on the following terms and
conditions:

                                      (i)          Stock Option
Agreement.   Each grant of an Option shall be evidenced by a Stock Option
Agreement.  Such Stock Option Agreement shall be subject to all applicable terms
and conditions of the Plan and may be subject to any other terms and conditions
which are not inconsistent with the Plan and which the Plan Administrator deems
appropriate for inclusion in a Stock Option Agreement.  The provisions of the
various Stock Option Agreements entered into under the Plan need not be
identical.

                                      (ii)         Number of Shares.   Each
Stock Option Agreement shall specify the number of Shares that are subject to
the Option and shall provide for the adjustment of such number in accordance
with Section 10(c) hereof.  The Stock Option Agreement shall also specify
whether the Stock Option is an Incentive Stock Option or a Non-Qualified Stock
Option.

                                     (iii)        Exercise Price.

--------------------------------------------------------------------------------




                                                   (A)          In General. 
Each Stock Option Agreement shall state the price at which Shares subject to the
Option may be purchased (the “Exercise Price”), which shall be, with respect to
Incentive Stock Options, not less than 100% of the Fair Market Value of the
Stock on the date of grant.  In the case of Non-Qualified Stock Options, the
Exercise Price shall be determined in the sole discretion of the Plan
Administrator.

                                                   (B)          Ten Percent
Stockholder.  If a Participant owns or is deemed to own (by reason of the
attribution rules applicable under Section 424(d) of the Code) more than 10% of
the combined voting power of all classes of stock of the Company or any Related
Entity, any Incentive Stock Option granted to such Participant must have an
Exercise Price per share of at least 110% of the Fair Market Value of a share of
Stock on the date of grant.

                                      (iv)      Time and Method of Exercise. 
The Plan Administrator shall determine the time or times at which or the
circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements).  The Plan Administrator may also determine the time or times at
which Options shall cease to be or become exercisable following termination of
Continuous Service or upon other conditions.  The Board or the Committee may
determine the methods by which such exercise price may be paid or deemed to be
paid (including, in the discretion of the Plan Administrator, a cashless
exercise procedure), the form of such payment, including, without limitation,
cash, Stock, other Awards or awards granted under other plans of the Company or
a Related Entity, or other property (including notes or other contractual
obligations of Participants to make payment on a deferred basis), and the
methods by or forms in which Stock will be delivered or deemed to be delivered
to Participants.

                                      (v)        Incentive Stock Options  The
terms of any Incentive Stock Option granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code.  Anything in the Plan
to the contrary notwithstanding, no term of the Plan relating to Incentive Stock
Options (including any Stock Appreciation Rights in tandem therewith) shall be
interpreted, amended, or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify either the Plan or any
Incentive Stock Option under Section 422 of the Code, unless the Participant has
consented in writing to the change that will result in such disqualification. 
If and to the extent required to comply with Section 422 of the Code, Options
granted as Incentive Stock Options shall be subject to the following special
terms and conditions:

                                                   (A)          the Option shall
not be exercisable more than ten years after the date such Incentive Stock
Option is granted; provided, however, that if a Participant owns or is deemed to
own (by reason of the attribution rules of Section 424(d) of the Code) more than
10% of the combined voting power of all classes of stock of the Company or any
Parent Corporation and the Incentive Stock Option is granted to such
Participant, the term of the Incentive Stock Option shall be (to the extent
required by the Code at the time of the grant) for no more than five years from
the date of grant; and

                                                   (B)          If the aggregate
Fair Market Value (determined as of the date the Incentive Stock Option is
granted) of the Shares with respect to which Incentive Stock Options granted
under the Plan and all other option plans of the Company, its Parent or any
Subsidiary are exercisable for the first time by a Participant during any
calendar year  exceeds $100,000, then such Participant’s Incentive Stock
Option(s) or portions thereof that exceed such $100,000 limit shall be treated
as Nonstatutory Stock Options (in the reverse order in which they were granted,
so that the last Incentive Stock Option will be the first treated as a
Nonstatutory Stock Option).  This paragraph shall only apply to the extent such
limitation is applicable under the Code at the time of the grant.

--------------------------------------------------------------------------------




                                      (iv)      Repurchase Rights.  The
Committee and the Board shall have the discretion to grant Options that are
exercisable for unvested shares of Common Stock.  Should the Participant’s
Continuous Service cease while holding such unvested shares, the Company shall
have the right to repurchase any or all of those unvested shares, at either
(a) the exercise price paid per share, (b) the fair market value, or (c) the
lower of the exercise price paid per share and the fair market value.  The terms
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
document evidencing such repurchase right.

                       (c)          Stock Appreciation Rights.  The Plan
Administrator is authorized to grant Stock Appreciation Rights to Participants
on the following terms and conditions:

                                      (i)          Right to Payment.  A Stock
Appreciation Right shall confer on the Participant to whom it is granted a right
to receive, upon exercise thereof, the excess of (A) the Fair Market Value of
one share of stock on the date of exercise over (B) the grant price of the Stock
Appreciation Right as determined by the Plan Administrator.

                                      (ii)         Other Terms.  The Plan
Administrator shall determine at the date of grant or thereafter, the time or
times at which and the circumstances under which a Stock Appreciation Right may
be exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the time or times at which Stock
Appreciation Rights shall cease to be or become exercisable following
termination of Continuous Service or upon other conditions, the method of
exercise, method of settlement, form of consideration payable in settlement,
method by or forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a Stock Appreciation Right shall be in tandem or in
combination with any other Award, and any other terms and conditions of any
Stock Appreciation Right.  Stock Appreciation Rights may be either freestanding
or in tandem with other Awards.

                       (d)          Restricted Stock.  The Plan Administrator is
authorized to grant Restricted Stock to Participants on the following terms and
conditions:

                                      (i)          Grant and Restrictions. 
Restricted Stock shall be subject to such restrictions on transferability, risk
of forfeiture, and other restrictions, if any, as the Plan Administrator may
impose, or as otherwise provided in this Plan.  The restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on achievement of performance goals and/or future service requirements),
in such installments or otherwise, as the Plan Administrator may determine at
the date of grant or thereafter. Except to the extent restricted under the terms
of the Plan and any Award agreement relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Plan Administrator).  During the restricted period
applicable to the Restricted Stock, subject  to Section 10(b) below, the
Restricted Stock may not be sold, transferred, pledged, hypothecated, margined,
or otherwise encumbered by the Participant.

--------------------------------------------------------------------------------




                                      (ii)          Forfeiture.  Except as
otherwise determined by the Plan Administrator at the time of the Award, upon
termination of a Participant’s Continuous Service during the applicable
restriction period, the Participant’s Restricted Stock that is at that time
subject to restrictions shall be forfeited and reacquired by the Company;
provided that the Plan Administrator may provide, by rule or regulation or in
any Award agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Stock shall be waived in whole
or in part in the event of terminations resulting from specified causes, and the
Plan Administrator may in other cases waive in whole or in part the forfeiture
of Restricted Stock.

                                      (iii)          Certificates for Stock. 
Restricted Stock granted under the Plan may be evidenced in such manner as the
Plan Administrator shall determine.  If certificates representing Restricted
Stock are registered in the name of the Participant, the Plan Administrator may
require that such certificates bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, that
the Company retain physical possession of the certificates, that the
certificates be kept with an escrow agent and that the Participant deliver a
stock power to the Company, endorsed in blank, relating to the Restricted Stock.

                                      (iv)         Dividends and Splits.  As a
condition to the grant of an Award of Restricted Stock, the Plan Administrator
may require that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock or applied to
the purchase of additional Awards under the Plan.  Unless otherwise determined
by the Plan Administrator, Stock distributed in connection with a Stock split or
Stock dividend, and other property distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Stock or other property has been distributed.

                       (e)          Stock Units.  The Plan Administrator is
authorized to grant Stock Units to Participants, which are rights to receive
Stock, cash, or a combination thereof at the end of a specified time period,
subject to the following terms and conditions:

                                      (i)          Award and Restrictions. 
Satisfaction of an Award of Stock Units shall occur upon expiration of the time
period specified for such Stock Units by the Plan Administrator (or, if
permitted by the Plan Administrator, as elected by the Participant).  In
addition, Stock Units shall be subject to such restrictions (which may include a
risk of forfeiture) as the Plan Administrator may impose, if any, which
restrictions may lapse at the expiration of the time period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, as the Plan Administrator may determine.  Stock Units may be
satisfied by delivery of Stock, cash equal to the Fair Market Value of the
specified number of Shares covered by the Stock Units, or a combination thereof,
as determined by the Plan Administrator at the date of grant or thereafter. 
Prior to satisfaction of an Award of Stock Units, an Award of Stock Units
carries no voting or dividend or other rights associated with share ownership.

--------------------------------------------------------------------------------




                                      (ii)         Forfeiture.  Except as
otherwise determined by the Plan Administrator, upon termination of a
Participant’s Continuous Service during the applicable time period thereof to
which forfeiture conditions apply (as provided in the Award agreement evidencing
the Stock Units), the Participant’s Stock Units (other than those Stock Units
subject to deferral at the election of the Participant) shall be forfeited;
provided that the Plan Administrator may provide, by rule or regulation or in
any Award agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Stock Units shall be waived in whole or in
part in the event of terminations resulting from specified causes, and the Plan
Administrator may in other cases waive in whole or in part the forfeiture of
Stock Units.

                                      (iii)       Dividend Equivalents.  Unless
otherwise determined by the Plan Administrator at date of grant, any Dividend
Equivalents that are granted with respect to any Award of Stock Units shall be
either (A) paid with respect to such Stock Units at the dividend payment date in
cash or in shares of unrestricted Stock having a Fair Market Value equal to the
amount of such dividends, or (B) deferred with respect to such Stock Units and
the amount or value thereof automatically deemed reinvested in additional Stock
Units, other Awards or other investment vehicles, as the Plan Administrator
shall determine or permit the Participant to elect.

                       (f)          Bonus Stock and Awards in Lieu of
Obligations.  The Plan Administrator is authorized to grant Stock as a bonus, or
to grant Stock or other Awards in lieu of Company obligations to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, provided that, in the case of Participants subject to Section 16
of the Exchange Act, the amount of such grants remains within the discretion of
the Committee to the extent necessary to ensure that acquisitions of Stock or
other Awards are exempt from liability under Section 16(b) of the Exchange Act. 
Stock or Awards granted hereunder shall be subject to such other terms as shall
be determined by the Plan Administrator.

                       (g)          Dividend Equivalents.  The Plan
Administrator is authorized to grant Dividend Equivalents to a Participant
entitling the Participant to receive cash, Stock, other Awards, or other
property equal in value to dividends paid with respect to a specified number of
Shares, or other periodic payments.  Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award.  The Plan Administrator
may provide that Dividend Equivalents shall be paid or distributed when accrued
or shall be deemed to have been reinvested in additional Stock, Awards, or other
investment vehicles, and subject to such restrictions on transferability and
risks of forfeiture, as the Plan Administrator may specify.

                       (h)          Other Stock-Based Awards.  The Plan
Administrator is authorized, subject to limitations under applicable law, to
grant to Participants such other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Stock, as deemed by the Plan Administrator to be consistent with the
purposes of the Plan, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or any other factors designated by the Plan Administrator, and
Awards valued by reference to the book value of Stock or the value of securities
of or the performance of specified Related Entities or business units.  The Plan
Administrator shall determine the terms and conditions of such Awards.  Stock
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 6(h) shall be purchased for such consideration (including without
limitation loans from the Company or a Related Entity), paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Stock,
other Awards or other property, as the Plan Administrator shall determine.  The
Plan Administrator shall have the discretion to grant such other Awards which
are exercisable for unvested shares of Common Stock.  Should the Participant’s
Continuous Service cease while holding such unvested shares, the Company shall
have the right to repurchase, at a price determined by the Administrator at the
time of grant, any or all of those unvested shares.  The terms upon which such
repurchase right shall be exercisable (including the period and procedure for
exercise and the appropriate vesting schedule for the purchased shares) shall be
established by the Plan Administrator and set forth in the document evidencing
such repurchase right.  Cash awards, as an element of or supplement to any other
Award under the Plan, may also be granted pursuant to this Section 6(h).

--------------------------------------------------------------------------------




          7.          Performance Awards.

                       (a)          Performance Conditions.  The right of a
Participant to exercise or receive a grant or settlement of any Award, and the
timing thereof, may be subject to such performance conditions as may be
specified by the Plan Administrator.  The Plan Administrator may use such
business criteria and other measures of performance as it may deem appropriate
in establishing any performance conditions, and may exercise its discretion to
reduce the amounts payable under any Award subject to performance conditions,
except as limited under Section 7(b) hereof in the case of a Performance Award
intended to qualify under Code Section 162(m).  If and to the extent required
under Code Section 162(m), any power or authority relating to a Performance
Award intended to qualify under Code Section 162(m), shall be exercised by the
Committee as the Plan Administrator and not the Board.

                       (b)          Performance Awards Granted to Designated
Covered Employees.  If and to the extent that the Committee determines that a
Performance Award to be granted to an Eligible Person who is designated by the
Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise, and/or settlement of such Performance Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 7(b).

                                      (i)          Performance Goals Generally. 
The performance goals for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 7(b).  Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.” 
The Committee may determine that such Performance Awards shall be granted,
exercised, and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise, and/or settlement of such Performance Awards.  Performance goals may
differ for Performance Awards granted to any one Participant or to different
Participants.

                                      (ii)         Business Criteria.  One or
more of the following business criteria for the Company, on a consolidated
basis, and/or specified Related Entities or business units of the Company
(except with respect to the total stockholder return and earnings per share
criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance Awards: (1) total stockholder return;
(2) such total stockholder return as compared to total return (on a comparable
basis) of a publicly available index; (3) net income; (4) pretax earnings;
(5) earnings before interest expense, taxes, depreciation, and amortization;
(6) pretax operating earnings after interest expense and before bonuses and
extraordinary or special items; (7) operating margin; (8) earnings per share;
(9) return on equity; (10) return on capital; (11) return on investment;
(12) operating earnings; (13) working capital or inventory; and (14) ratio of
debt to stockholders’ equity.

--------------------------------------------------------------------------------




                                      (iii)       Performance Period; Timing For
Establishing Performance Goals.  Achievement of performance goals in respect of
such Performance Awards shall be measured over a performance period of up to
ten (10) years, as specified by the Committee.  Performance goals shall be
established not later than ninety (90) days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required or permitted for “performance-based compensation” under Code
Section 162(m).

                                      (iv)       Performance Award Pool.  The
Committee may establish a Performance Award pool, which shall be an unfunded
pool, for purposes of measuring Company performance in connection with
Performance Awards.  The amount of such Performance Award pool shall be based
upon the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 7(b)(ii) hereof during the given
performance period, as specified by the Committee in accordance with
Section 7(b)(iii) hereof.  The Committee may specify the amount of the
Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.

                                      (v)        Settlement of Performance
Awards; Other Terms     .  Settlement of such Performance Awards shall be in
cash, Stock, other Awards or other property, in the discretion of the
Committee.  The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with such Performance Awards.  The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of Continuous Service by the
Participant prior to the end of a performance period or settlement of
Performance Awards.

                       (c)          Written Determinations.  All determinations
by the Committee as to the establishment of performance goals, the amount of any
Performance Award pool or potential individual Performance Awards and as to the
achievement of performance goals relating to Performance Awards under
Section 7(b), shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m).  The Committee may not delegate any
responsibility relating to such Performance Awards if and to the extent required
to comply with Code Section 162(m).

                       (d)          Status of Performance Awards Under Code
Section 162(m).  It is the intent of the Company that Performance Awards under
this Section 7 hereof granted to persons who are designated by the Committee as
likely to be Covered Employees within the meaning of Code Section 162(m) and
regulations thereunder shall, if so designated by the Committee, constitute
“qualified performance-based compensation” within the meaning of Code
Section 162(m) and regulations thereunder.  Accordingly, the terms of Sections
7(b), (c) and (d), including the definitions of Covered Employee and other terms
used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder.  The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given
Participant will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term Covered Employee as used herein shall mean only
a person designated by the Committee, at the time of grant of Performance
Awards, as likely to be a Covered Employee with respect to that fiscal year.  If
any provision of the Plan or any agreement relating to such Performance Awards
does not comply or is inconsistent with the requirements of Code Section 162(m)
or regulations thereunder, such provision shall be construed or deemed amended
to the extent necessary to conform to such requirements.

--------------------------------------------------------------------------------




          8.          Certain Provisions Applicable to Awards or Sales.

                       (a)          Stand-Alone, Additional, Tandem, and
Substitute Awards.  Awards granted under the Plan may, in the discretion of the
Plan Administrator, be granted either alone or in addition to, in tandem with,
or in substitution or exchange for, any other Award or any award granted under
another plan of the Company, any Related Entity, or any business entity to be
acquired by the Company or a Related Entity, or any other right of a Participant
to receive payment from the Company or any Related Entity.  Such additional,
tandem, and substitute or exchange Awards may be granted at any time.  If an
Award is granted in substitution or exchange for another Award or award, the
Plan Administrator shall require the surrender of such other Award or award in
consideration for the grant of the new Award.  In addition, Awards may be
granted in lieu of cash compensation, including in lieu of cash amounts payable
under other plans of the Company or any Related Entity.

                       (b)          Form and Timing of Payment Under Awards;
Deferrals.  Subject to the terms of the Plan and any applicable Award agreement,
payments to be made by the Company or a Related Entity upon the exercise of an
Option or other Award or settlement of an Award may be made in such forms as the
Plan Administrator shall determine, including, without limitation, cash, other
Awards or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis.  The settlement of any Award may be
accelerated, and cash paid in lieu of Stock in connection with such settlement,
in the discretion of the Plan Administrator or upon occurrence of one or more
specified events (in addition to a Change in Control).  Installment or deferred
payments may be required by the Plan Administrator (subject to Section 10(g) of
the Plan) or permitted at the election of the Participant on terms and
conditions established by the Plan Administrator.  Payments may include, without
limitation, provisions for the payment or crediting of a reasonable interest
rate on installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock.

                       (c)          Exemptions from Section 16(b) Liability.  It
is the intent of the Company that this Plan comply in all respects with
applicable provisions of Rule 16b-3 or Rule 16a-1(c)(3) to the extent necessary
to ensure that neither the grant of any Awards to nor other transaction by a
Participant who is subject to Section 16 of the Exchange Act is subject to
liability under Section 16(b) thereof (except for transactions acknowledged in
writing to be non-exempt by such Participant).  Accordingly, if any provision of
this Plan or any Award agreement does not comply with the requirements of
Rule 16b-3 or Rule 16a-1(c)(3) as then applicable to any such transaction, such
provision will be construed or deemed amended to the extent necessary to conform
to the applicable requirements of Rule 16b-3 or Rule 16a-1(c)(3) so that such
Participant shall avoid liability under Section 16(b).

--------------------------------------------------------------------------------




          9.          Change in Control; Corporate Transaction.

                       (a)          Change in Control.

                                      (i)          The Plan Administrator may,
in its discretion, accelerate the vesting, exercisability, lapsing of
restrictions, or expiration of deferral of any Award, including upon the
occurrence of a Change in Control.  In addition, the Plan Administrator may
provide in an Award agreement that the performance goals relating to any
Performance Award will be deemed to have been met upon the occurrence of any
Change in Control.

                                      (ii)         In addition to the terms of
Section 9(a)(i) above, the effect of a “Change in Control,” may be provided (1)
in an employment, compensation, or severance agreement, if any, between the
Company or any Related Entity and the Participant, relating to the Participant’s
employment, compensation, or severance with or from the Company or such Related
Entity, or (2) in the agreement evidencing the Award.

                       (b)          Corporate Transactions.  In the event of a
Corporate Transaction, any surviving corporation or acquiring corporation may
either (i) assume or continue any or all Awards outstanding under the Plan, or
(ii) substitute similar stock awards for outstanding Awards (it being understood
that similar awards include, but are not limited to, awards to acquire the same
consideration paid to the stockholders or the Company, as the case may be,
pursuant to the Corporate Transaction).  In the event that any surviving
corporation or acquiring corporation does not assume or continue any or all such
outstanding Awards or substitute similar stock awards for such outstanding
Awards, then with respect to Awards that have been not assumed, continued, or
substituted, then such Awards shall terminate if not exercised (if applicable)
at or prior to such effective time (contingent upon the effectiveness of the
Corporate Transaction).  The Administrator, in its discretion and without the
consent of any Participant, may (but is not obligated to) either (i) accelerate
the vesting of all Awards (and, if applicable, the time at which such Awards may
be exercised) in full or as to some percentage of the Award to a date prior to
the effective time of such Corporate Transaction as the Administrator shall
determine (contingent upon the effectiveness of each Corporate Transaction) or
(ii) provide for a cash payment in exchange for the termination of an Award or
any portion thereof where such cash payment is equal to the Fair Market Value of
the Shares that the Participant would receive if the Award were fully vested and
exercised (if applicable) as of such date (less any applicable exercise price). 
The Administrator, in its sole discretion, shall determine whether each Award is
assumed, continued, substituted, or terminated.

                        With respect to Restricted Stock and any other Award
granted under the Plan that the Company has any reacquisition or repurchase
rights, the reacquisition or repurchase rights for such Awards may be assigned
by the Company to the successor of the Company (or the successor’s parent
company) in connection with such Corporate Transaction.   In addition, the
Administrator, in its discretion, may (but is not obligated to) provide that any
reacquisition or repurchase rights held by the Company with respect to such
Awards shall lapse in whole or in part (contingent upon the effectiveness of the
Corporate Transaction).

--------------------------------------------------------------------------------




                       (c)          Dissolution or Liquidation.  In the event of
a dissolution or liquidation of the Company, then all outstanding Awards shall
terminate immediately prior to the completion of such dissolution or
liquidation, and shares of Common Stock subject to the Company’s repurchase
option may be repurchased by the Company notwithstanding the fact that the
holder of such stock is still in Continuous Service.

          10.          General Provisions.

                       (a)          Compliance With Legal and Other
Requirements.  The Company may, to the extent deemed necessary or advisable by
the Plan Administrator, postpone the issuance or delivery of Stock or payment of
other benefits under any Award until completion of such registration or
qualification of such Stock or other required action under any federal or state
law, rule, or regulation, listing or other required action with respect to any
stock exchange or automated quotation system upon which the Stock or other
Company securities are listed or quoted, or compliance with any other obligation
of the Company, as the Plan Administrator, may consider appropriate, and may
require any Participant to make such representations, furnish such information,
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Stock or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations.  The foregoing notwithstanding, in
connection with a Change in Control, the Company shall take or cause to be taken
no action, and shall undertake or permit to arise no legal or contractual
obligation, that results or would result in any postponement of the issuance or
delivery of Stock or payment of benefits under any Award or the imposition of
any other conditions on such issuance, delivery, or payment, to the extent that
such postponement or other condition would represent a greater burden on a
Participant than existed on the 90th day preceding the Change in Control.

                       (b)          Limits on Transferability; Beneficiaries.

                                      (i)          General.  Except as provided
in the Award agreement, a Participant may not assign, sell, transfer, or
otherwise encumber or subject to any lien any Award or other right or interest
granted under this Plan, in whole or in part, other than by will or by operation
of the laws of descent and distribution, and such Awards or rights that may be
exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative.

                                      (ii)        Permitted Transfer of Option. 
The Plan Administrator, in its sole discretion, may permit the transfer of an
Option (but not an Incentive Stock Option, or any other right to purchase Stock
other than an Option) as follows:  (A) by gift to a member of the Participant’s
Immediate Family or (B) by transfer by instrument to a trust providing that the
Option is to be passed to beneficiaries upon death of the Participant.  For
purposes of this Section 10(b)(ii), “Immediate Family” shall mean the
Participant’s spouse (including a former spouse subject to terms of a domestic
relations order); child, stepchild, grandchild, child-in-law; parent,
stepparent, grandparent, parent-in-law; sibling and sibling-in-law, and shall
include adoptive relationships.  If a determination is made by counsel for the
Company that the restrictions contained in this Section 10(b)(ii) are not
required by applicable federal or state securities laws under the circumstances,
then the Committee or Board, in its sole discretion, may permit the transfer of
Awards (other than Incentive Stock Options and Stock Appreciation Rights in
tandem therewith) to one or more Beneficiaries or other transferees during the
lifetime of the Participant, which may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent permitted
by the Plan Administrator pursuant to the express terms of an Award agreement
(subject to any terms and conditions which the Plan Administrator may impose
thereon, and further subject to any prohibitions and restrictions on such
transfers pursuant to Rule 16b-3).  A Beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award agreement
applicable to such Participant, except as otherwise determined by the Plan
Administrator, and to any additional terms and conditions deemed necessary or
appropriate by the Plan Administrator.

--------------------------------------------------------------------------------




                       (c)          Adjustments.

                                      (i)          Adjustments to Awards.  In
the event that any dividend or other distribution (whether in the form of cash,
Stock, or other property), recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution, or other similar corporate transaction or
event affects the Stock and/or such other securities of the Company or any other
issuer such that a substitution, exchange, or adjustment is determined by the
Plan Administrator to be appropriate, then the Plan Administrator shall, in such
manner as it may deem equitable, substitute, exchange, or adjust any or all of
(A) the number and kind of Shares which may be delivered in connection with
Awards granted thereafter, (B) the number and kind of Shares by which annual
per-person Award limitations are measured under Section 5 hereof, (C) the number
and kind of Shares subject to or deliverable in respect of outstanding Awards,
(D) the exercise price, grant price, or purchase price relating to any Award
and/or make provision for payment of cash or other property in respect of any
outstanding Award, and (E) any other aspect of any Award that the Plan
Administrator determines to be appropriate.

                                      (ii)         Other Adjustments.  The
Committee (and the Board if and only to the extent such authority is not
required to be exercised by the Committee to comply with Code Section 162(m)) is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (including Performance Awards and performance goals and
performance goals relating thereto) in recognition of unusual or nonrecurring
events (including, without limitation, acquisitions and dispositions of
businesses and assets) affecting the Company, any Related Entity or any business
unit, or the financial statements of the Company or any Related Entity, or in
response to changes in applicable laws, regulations, accounting principles, tax
rates, and regulations or business conditions or in view of the Committee’s
assessment of the business strategy of the Company, any Related Entity or
business unit thereof, performance of comparable organizations, economic and
business conditions, personal performance of a Participant, and any other
circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Options, Stock Appreciation Rights, Performance
Awards granted under Section 7(b) hereof to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and the regulations thereunder to
otherwise fail to qualify as “performance-based compensation” under Code
Section 162(m) and regulations thereunder.

                       (d)          Taxes.  The Company and any Related Entity
are authorized to withhold from any Award granted, any payment relating to an
Award under the Plan, including from a distribution of Stock, or any payroll or
other payment to a Participant, amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Plan Administrator may deem advisable to enable
the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award.  This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations, either on a mandatory or elective basis in the discretion of
the Committee.

                       (e)          Changes to the Plan and Awards.  The Board
may amend, alter, suspend, discontinue, or terminate the Plan, or the
Committee’s authority to grant Awards under the Plan, without the consent of
stockholders or Participants.  Any amendment or alteration to the Plan shall be
subject to the approval of the Company’s stockholders if such stockholder
approval is deemed necessary and advisable by the Board. However, without the
consent of an affected Participant, no such amendment, alteration, suspension,
discontinuance, or termination of the Plan may materially and adversely affect
the rights of such Participant under any previously granted and outstanding
Award.  The Plan Administrator may waive any conditions or rights under, or
amend, alter, suspend, discontinue, or terminate any Award theretofore granted
and any Award agreement relating thereto, except as otherwise provided in the
Plan; provided that, without the consent of an affected Participant, no such
action may materially and adversely affect the rights of such Participant under
such Award.

--------------------------------------------------------------------------------




                       (f)          Limitation on Rights Conferred Under Plan. 
Neither the Plan nor any action taken hereunder shall be construed as (i) giving
any Eligible Person or Participant the right to continue as an Eligible Person
or Participant or in the employ of the Company or a Related Entity;
(ii) interfering in any way with the right of the Company or a Related Entity to
terminate any Eligible Person’s or Participant’s Continuous Service at any time,
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and Employees,
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred Shares in
accordance with the terms of an Award.

                       (g)          Unfunded Status of Awards; Creation of
Trusts.  The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation.  With respect to any payments not yet made to a
Participant or obligations to deliver Stock pursuant to an Award, nothing
contained in the Plan or any Award shall give any such Participant any rights
that are greater than those of a general creditor of the Company; provided that
the Committee may authorize the creation of trusts and deposit therein cash,
Stock, other Awards or other property, or make other arrangements to meet the
Company’s obligations under the Plan.  Such trusts or other arrangements shall
be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.  The trustee
of such trusts may be authorized to dispose of trust assets and reinvest the
proceeds in alternative investments, subject to such terms and conditions as the
Plan Administrator may specify and in accordance with applicable law.

                       (h)          Nonexclusivity of the Plan.  Neither the
adoption of the Plan by the Board nor its submission to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board or a committee thereof to adopt such other incentive arrangements
as it may deem desirable including incentive arrangements and awards which do
not qualify under Code Section 162(m).

                       (i)          Fractional Shares.  No fractional Shares
shall be issued or delivered pursuant to the Plan or any Award.  The Plan
Administrator shall determine whether cash, other Awards, or other property
shall be issued or paid in lieu of such fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

                       (j)          Governing Law.  The validity, construction,
and effect of the Plan, any rules and regulations under the Plan, and any Award
agreement shall be determined in accordance with the laws of the state of
Arizona without giving effect to principles of conflicts of laws, and applicable
federal law.

                       (k)          Plan Effective Date and Stockholder
Approval; Termination of Plan.  The Plan shall become effective on the Effective
Date, subject to subsequent approval within twelve (12) months of its adoption
by the Board by stockholders of the Company eligible to vote in the election of
directors, by a vote sufficient to meet the requirements of Code Sections 162(m)
(if applicable) and 422, Rule 16b-3 under the Exchange Act (if applicable),
applicable Nasdaq requirements, and other laws, regulations, and obligations of
the Company applicable to the Plan.  Awards may be granted subject to
stockholder approval, but may not be exercised or otherwise settled in the event
stockholder approval is not obtained.  The Plan shall terminate no later than
ten (10) years from the date of the later of (x) the Effective Date and (y) the
date an increase in the number of shares reserved for issuance under the Plan is
approved by the Board (so long as such increase is also approved by the
stockholders).

--------------------------------------------------------------------------------